DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al. (US 2007/0147330, Smith hereafter).
RE claim 9, Smith discloses a wireless communication method of an electronic device, comprising: receiving at least one packet; and in response to the at least one packet, controlling the electronic device to switch to an active mode from a power (Paragraphs 28 and 39-46).
RE claim 11, Smith discloses the wireless communication method of claim 9 as set forth above. Note that Smith further discloses wherein the step of controlling the electronic device to switch to an active mode from a power saving mode, and controlling the active mode to have different time length according to the at least one packet comprises: receiving a first beacon with no TIM, wherein the first beacon with no TIM does not comprise an association identity (AID) of the electronic device (Paragraphs 28 and 39-46. Further the disclosed method therein is silent on use of TIM and AID); in response to the first beacon with no TIM, controlling the electronic device to switch to the active mode from the power saving mode, and setting the active mode to have the first time length (Paragraphs 28 and 39-46. Further the disclosed method therein is silent on use of TIM and AID); receiving a second beacon with no TIM, wherein the second beacon with no TIM does not comprise the AID of the electronic device (Paragraphs 28 and 39-46. Further the disclosed method therein is silent on use of TIM and AID); and in response to the second beacon with no TIM, controlling the electronic device to switch to the active mode from the power saving mode, and setting the active mode to have the second time length (Paragraphs 28 and 39-46. Further the disclosed method therein is silent on use of TIM and AID).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Larmo et al. (US 2018/0184445, Larmo hereafter.)
RE claim 10, Smith discloses the wireless communication method of claim 9 as set forth above. Smith does not explicitly disclose wherein the at least one packet comprises at least one beacon with traffic indication map (TIM) information.
However, Larmo teaches wherein the at least one packet comprises at least one beacon with traffic indication map (TIM) information (Paragraphs 38-44). It would have been obvious to one having ordinary skill in the art before the effective filing date the of the claimed invention to combine the method of Smith with the teachings of Larmo in order to fulfill latency requirements of a wireless device while also maximizing battery savings.

Allowable Subject Matter
Claims 1-8 and 12-15 are allowed.

RE claims 1 and 12, prior arts fail to disclose, teach or suggest receiving a first beacon with traffic indication map (TIM) comprising an association identity (AID) of the electronic device; in response to the first beacon with TIM, controlling the electronic device to switch to an active mode from a power saving mode to receive a first packet, wherein a time length of the active mode is less than a beacon period; receiving a second beacon with no TIM, wherein the second beacon with no TIM does not comprise the AID of the electronic device; and in response to the second beacon with no TIM, controlling the electronic device to switch to the active mode from the power saving mode.
RE claims 2-8 and 13-15, the claims each depend upon one of claims 1 and 15 and therefore incorporate the allowable matter set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461